DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of claims 1–10 without traverse in the reply filed July 14, 2022 is respectfully acknowledged. Accordingly, claims 11–20 have been withdrawn from consideration.
Claim Interpretation — Part 1 of 2
Claims 1–10 are directed to a system. According to 35 U.S.C. § 101, there are four statutory categories of patentable subject matter: a process, machine, manufacture, or composition of matter. With these findings in mind, Examiner is interpreting the claimed system as a machine (i.e., apparatus). If Applicant believes that another interpretation should be applied, then Applicant’s guidance is respectfully and courteously requested.
Claims 1, 2, 4, 5, and 10 collectively recite “configured to” followed by functional language. Examiner is interpreting each of these recitations as requiring their corresponding structural features (disclosed in the Specification)—or respective equivalents of said corresponding structural features. If Applicant believes that a different interpretation should be applied, then Applicant’s guidance is respectfully and courteously requested.
Claim Interpretation — Part 2 of 2
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof. 
 Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use one or more generic placeholders coupled with functional language—without reciting sufficient structure to perform the recited function. Furthermore, the generic placeholder is not preceded by a structural modifier. These limitations are shown infra (italics and underlining added): “return conveyor system”—as recited in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the Specification1 as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the 35 U.S.C. 112(f) limitation.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the Specification as performing the claimed function, and equivalents thereof. A review of the Specification shows that there does not appear to be a corresponding structure for the 35 U.S.C. 112(f) limitation.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of one or more of these corresponding structures, Applicant must identify the corresponding structure, respectively, with reference to the Specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f). For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Objections
Claim 1 recites “a first and second dryer drums” as well as “a first and second scrapers”. In order to improve readability, it may be desirable to remove both instances of “a” in these limitations. Correction here is optional and left solely to Applicant’s discretion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is directed to a system. Additionally, the claim recites the limitation “a conveyor operably connected to the storage tank for conveying the biosolids from the storage tank to a pressurized screener” (underlining added). Respectfully, this limitation renders the claim indefinite: because it is unclear whether or not the claim is requiring that the pressurized screener is part of the system. Similarly, the claim also recites “a second conveyor operably connected to the pressurized screener to convey the biosolids to a centrifuge” (underlining added). Respectfully, this limitation renders the claim indefinite: because it is unclear whether or not the claim is requiring that the centrifuge is part of the system. Along these same lines, the claim is also indefinite with regards to the following claim elements, viz., because it is unclear whether or not the claim is requiring that each element is part of the system: “a feeding chamber”; “a self-leveling conveyer position”; “a nip feeder”; “a nip”; “a first and second dryer drums”; “a boiler”; “a pelletizer”; and “a cooling chamber”.
Claim 1 recites the limitation “unwanted debris”. Here, the term “unwanted” is a relative term which renders the claim indefinite. The term “unwanted” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “configured to deliver the biosolids to a nip feeder operatively positioned in the feeding chamber to selectively biosolids from the feeding chamber to a nip” (underlining added). Respectfully, the recitation of “selectively biosolids” renders the claim indefinite: because it is unclear what subject matter Applicant intended to encompass with this language.
Claim 1 recites the limitation “a first and second scrapers are operably positioned to remove biosolids from the first and second dryer drums as they rotate”. Previously, it has been held that “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211–1212 (BPAI 2008) (precedential). As it applies to the instant limitation, there are two or more plausible claim constructions. For instance, in one interpretation, the instant limitation can be construed as requiring that both the first and second scrapers remove biosolids from both the first and second dryer drums. Alternatively, in another interpretation, the instant limitation can be construed as requiring that the first scraper removes biosolids from the first dryer drum and the second scraper removes biosolids from the second dryer drum. Furthermore, based on the language of the instant limitation, it is unclear whether Applicant intended to encompass: (A) the first interpretation; (B) the second interpretation; or (C) both of these interpretations. In view of these findings, it is respectfully submitted that the instant limitation renders the claim indefinite: because there are two or more plausible claim constructions and it is unclear which construction Applicant intended to encompass.
For the reasons provided supra, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim 3 recites the limitation “the self-leveling conveyor”. Respectfully, there is insufficient antecedent basis for this limitation in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed April 2, 2021 (“Spec.”)